             Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 1 of 18



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

-----------------------------------------------------------X
                                                               :
ALTADIS U.S.A. INC.                                            :
714 Green Valley Rd.                                           :
Greensboro, NC 27408                                           :
                                                               :
        and                                                    :
                                                               :
MAX ROHR, INC.,                                                :
103 Foulk Rd., Suite 253                                       :
Wilmington, DE 109803                                          :   Case No. 8:19-cv-02390
                                                               :
                          Plaintiffs,                          :
                                                               :
        -against-                                              :
                                                               :
TRISTIAN TURNER,                                               :
1009 Chillum Rd., Unit 107                                     :
Hyattsville, MD 20782                                          :
Prince George’s County                                         :
                                                               :
                          Defendant.                           :
                                                               :
-----------------------------------------------------------X

                                                COMPLAINT

        Plaintiffs, Altadis U.S.A. Inc. (“Altadis”) and Max Rohr, Inc. (“Rohr”) (collectively

“Plaintiffs”), by and through their undersigned attorneys, for their Complaint against Defendant,

Tristian Turner (“Turner” or “Defendant”), respectfully allege as follows:

                                          NATURE OF ACTION

        1.       Plaintiffs own valuable rights in the famous, federally registered “DUTCH

MASTERS” and “BACKWOODS” trademarks, which have been used widely and continuously

for decades in connection with cigars and a host of ancillary goods. Defendant has blatantly and

willfully misappropriated the “DutchMasters_since 1912” and “Backwoods_Cigars” Instagram
            Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 2 of 18




accounts, which are used to promote “DUTCH MASTERS” and “BACKWOODS” cigars, and in

doing so has converted to his own use Plaintiffs’ registered trademark rights and copyright

rights. By his actions, Defendant is liable for trademark infringement, false designation of origin

and unfair competition, and trademark dilution in violation of the Lanham Act of 1946, as

amended, 15 U.S.C. §1051, et seq.; for unfair competition under the common law of the State of

Maryland; and for conversion of registered trademark rights and copyright rights under the

common law of the State of Maryland. Plaintiffs seek, inter alia: (i) a declaratory judgment that

Altadis is the owner of the “DutchMasters_since 1912” and “Backwoods_Cigars” Instagram

accounts; and (ii) an injunction prohibiting Defendant from accessing, using, possessing or

controlling said accounts. Plaintiffs have no adequate remedy at law.

                                         THE PARTIES

       2.       Plaintiff Altadis is a corporation organized and existing under the laws of the

State of Delaware, having its principal place of business at 714 Green Valley Road, Greensboro,

North Carolina 27408.

       3.       Plaintiff Rohr is a corporation organized and existing under the laws of the State

of Delaware, having an office at 103 Foulk Road, Suite 253, Wilmington, Delaware 19803.

Rohr is a wholly-owned subsidiary of Altadis.

       4.       Upon information and belief, Defendant Turner is a citizen of the State of

Maryland, residing at 1009 Chillum Rd., Unit 107, Hyattsville, MD 20782.

                                JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 2201 (declaratory judgment), 28 U.S.C. § 1331 (federal question), 15 U.S.C. § 1121

(actions arising under the Lanham Act), 28 U.S.C. §1338(a) (acts of Congress relating to



                                                2
             Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 3 of 18




trademarks), 28 U.S.C. § 1338(b) (pendant unfair competition claims) and 28 U.S.C. § 1367

(supplemental jurisdiction over state claims).

        6.       This Court has jurisdiction over Defendant by virtue of the fact that, upon

information and belief: (1) he is domiciled within the State of Maryland; (2) he transacts business

within the State on a regular and consistent basis; (3) he has infringed Rohr’s registered trademarks

within the State; and (3) he has infringed Rohr’s registered trademarks without the State causing

injury to property within the State.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                                              FACTS

Plaintiffs’ Trademarks

        8.       Plaintiff Rohr is the owner of the trademarks associated with “DUTCH

MASTERS” brand cigars in the United States. Specifically, Rohr is the owner of:

                 (a) “DUTCH MASTERS and Design” trademark and U.S. federal trademark

        registration number 232,114 registered on August 30, 1927 in International Class 34 for

        “cigars” on the Principal Register;

                 (b) “DUTCH MASTERS (Stylized)” trademark and U.S. federal trademark

        registration number 502,797 registered on October 12, 1948 in International Class 34 for

        “cigars” on the Principal Register;

                 (c) “DUTCH MASTERS and Portrait Design” trademark and U.S. federal

        trademark registration number 1,696,406 registered on June 23, 1992 in International

        Class 34 for “cigars and smoking tobacco” on the Principal Register;




                                                  3
            Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 4 of 18




                (d) “Dutch Masters Portrait Design” trademark and U.S. federal trademark

       registration number 1,324,943 registered on March 12, 1985 in International Class 34 for

       “cigars” on the Principal Register; and

                (e) “DUTCH MASTERS CREMA DOLCE” trademark and U.S. federal

       trademark registration number 5,475,978 registered on May 22, 2018 in International

       Class 34 for “cigars” on the Principal Register;

(collectively, the “DUTCH MASTERS Trademarks”). True and correct copies of registration

certificates for the DUTCH MASTERS Trademarks are attached hereto as Exhibit A.

       9.       The DUTCH MASTERS Trademarks have been in use in this country since at

least as early as 1912 by Altadis and its predecessors-in-interest. Altadis and its predecessors-in-

interest have continuously and consistently promoted and advertised “DUTCH MASTERS” cigars

since the inception of use of the DUTCH MASTERS Trademarks. All such use inured to the

benefit of Rohr and its predecessors-in-interest.

       10.      Plaintiff Rohr is also the owner of the trademarks associated with

“BACKWOODS” brand cigars in the United States. Specifically, Rohr is the owner of:

                (a)   “BACKWOODS” trademark and U.S. trademark registration number

       1,164,008 registered on August 4, 1981 for “cigars” in International Class 34 on the

       Principal Register;

                (b)    “BACKWOODS” trademark and U.S. trademark registration number

       3,268,658 registered on July 24, 2007 for “ashtrays, cigar cases, cigarette cases, tobacco

       cases, cigarette holders and cigarette lighters of precious metals” in International Class

       14, and for “tobacco pouches; cigar and cigarette cases not of precious metal” in

       International Class 34, on the Principal Register;



                                                    4
  Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 5 of 18




       (c)     “BACKWOODS (Stylized)” trademark and U.S. trademark registration

number 4,923,532 registered on March 22, 2016 for “cigarillos, cigars” in International

Class 34 on the Principal Register;

       (d)     “BACKWOODS and (Honeycomb) Design” trademark and U.S.

trademark registration number 4,918,877 registered on March 15, 2016 for “cigarillos,

cigars” in International Class 34 on the Principal Register;

       (e)     “BACKWOODS and (Burlap) Design” trademark and U.S. trademark

registration number 4,923,533 registered on March 22, 2016 for “cigarillos, cigars” in

International Class 34 on the Principal Register;

       (f)     “BACKWOODS and (Burlap) Design” trademark and U.S. trademark

registration number 4,928,698 registered on March 29, 2016 for “cigarillos, cigars” in

International Class 34 on the Principal Register;

       (g)     “BACKWOODS and (Honeycomb) Design” trademark and U.S.

trademark registration number 4,928,699 registered on March 29, 2016 for “cigarillos,

cigars” in International Class 34 on the Principal Register;

       (h)     “BACKWOODS WILD ‘N MILD CIGARS and (Burlap) Design”

trademark and U.S. trademark registration number 4,918,876 registered on March 15,

2016 for “cigarillos, cigars” in International Class 34 on the Principal Register; and

       (i)     “BACKWOODS             WILD   ‘N     MILD       CIGARS   ALL     NATURAL

TOBACCO 5 CIGARS and Design” and U.S. trademark registration number 4,933,398

registered on April 5, 2016 for “cigarillos, cigars” in International Class 34 on the

Principal Register;




                                         5
          Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 6 of 18




(collectively, the “BACKWOODS Trademarks”).             True and correct copies of registration

certificates for the BACKWOODS Trademarks are attached hereto as Exhibit B.

        11.     The BACKWOODS Trademarks have been in use in this country since at least as

early as 1979 by Altadis and its predecessors-in-interest. Altadis and its predecessors-in-interest

have continuously and consistently promoted and advertised “BACKWOODS” cigars since the

inception of use of the BACKWOODS Trademarks. All such use inured to the benefit of Rohr and

its predecessors-in-interest.

        12.     Altadis and its predecessors-in-interest have used the DUTCH MASTERS

Trademarks and the BACKWOODS Trademarks only in connection with the finest quality cigars

and licensed merchandise.            Through these efforts, the “DUTCH MASTERS” and

“BACKWOODS” cigar brands are among the most popular and best-selling cigar brands in the

United States. “DUTCH MASTERS” and “BACKWOODS” cigars are extensively advertised

and available virtually everywhere that cigars are sold throughout the United States, in thousands

of retail locations and in all channels of trade.

        13.     Altadis is actively engaged in the development of “DUTCH MASTERS” and

“BACKWOODS” merchandise and in selective licensing of the DUTCH MASTERS

Trademarks and the BACKWOODS Trademarks.

        14.     The DUTCH MASTERS Trademarks and the BACKWOODS Trademarks are

used on packaging for “DUTCH MASTERS” and “BACKWOODS” brand cigars, in

advertisements, on the Internet, in point of purchase materials and in other forums.

        15.     The DUTCH MASTERS Trademarks and the BACKWOODS Trademarks are

inherently distinctive to the public and the trade and serve primarily as designators of origin of

Altadis’ products.



                                                    6
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 7 of 18




       16.     As a result of the widespread use and display of the DUTCH MASTERS

Trademarks    and   the   BACKWOODS          Trademarks,    and   “DUTCH        MASTERS”   and

“BACKWOODS” brand cigars, by Altadis and its subsidiaries: (a) cigars marked with the

DUTCH MASTERS Trademarks or the BACKWOODS Trademarks are recognized by the trade

and the public as high quality cigars emanating from a single source; and (b) the DUTCH

MASTERS Trademarks and the BACKWOODS Trademarks have built up secondary meaning

and extensive goodwill.

Misappropriation of “DutchMasters_since 1912” and “Backwoods_Cigars”
Instagram Accounts

       17.     ZOOM Insights, Inc. (“ZOOM”) was hired to manage Instagram accounts

promoting the “DUTCH MASTERS” and “BACKWOODS” cigar brands. ZOOM managed the

“DutchMasters_since 1912” and “Backwoods_Cigars” Instagram accounts (the “Instagram

accounts”).

       18.     Upon information and belief, Defendant Turner, an employee of ZOOM, worked

on the Instagram accounts during his employment with ZOOM. Defendant received direction

regarding his work on the Instagram accounts from ZOOM.

       19.     On or about July 23, 2019, ZOOM announced its Dissolution. A true and correct

copy of ZOOM’s letter to creditors is attached hereto as Exhibit C.

       20.     Upon information and belief, Defendant misappropriated the Instagram accounts

and changed the passwords necessary to access same, purportedly as a result of his displeasure

with ZOOM’s Dissolution.

       21.     Upon information and belief, Defendant was able to take control of the Instagram

accounts because he had used a personal email address to set up the accounts.




                                                7
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 8 of 18




       22.     Upon information and belief, Defendant, in a conversation with ZOOM’s CEO,

demanded a $50,000 payment to return access to the Instagram accounts to ZOOM.

       23.     Defendant has alleged that he was an independent contractor and therefore has

some ownership interest in the Instagram accounts.

       24.     Upon information and belief, Defendant’s work on the Instagram accounts was

entirely under ZOOM’s direction, supervision and control, and therefore ZOOM (not Defendant)

was the creator of all protectable work with respect to the Instagram accounts.

       25.     Alternatively, in the event that Defendant did create protectable work with respect

to the Instagram accounts, upon information and belief, Defendant was an employee of ZOOM at

the time and therefore all work that he performed with respect to the Instagram accounts was

within the scope of his employment. Defendant’s work therefore constitutes a Work Made for

Hire for the benefit of ZOOM under 17 U.S.C. § 101.

       26.     Upon information and belief, Defendant was a W-2 employee of ZOOM at least

as early as January 2016.     True and correct copies of documents evidencing Defendant’s

employment status are attached hereto as Exhibit D.

       27.     In addition, Defendant: (i) held himself out to be an employee of ZOOM in 2015,

when the Instagram accounts in question were created; (ii) used a ZOOM email address and title

in 2015; (iii) used a ZOOM email address to reset the password on the “Backwoods_Cigars”

Instagram account in 2015; and (iv) received direction from ZOOM in 2015 regarding work to

be performed on the Instagram accounts. For example:

       (i)     On May 22, 2015, Defendant sent an email from his ZOOM email address

               indicating: “My name is Tristian Turner. I work for ZOOM MP, a




                                                8
          Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 9 of 18




               marketing company in which Backwoods Cigars is one of our clients”

               (emphasis added);

       (ii)    On September 19, 2015, ZOOM’s CEO Tim Matthews sent an email to

               Defendant instructing him to upload a picture as the profile page of

               @dutchmasterscigars; and

       (iii)   On October 27, 2015, Defendant sent an email from his ZOOM email

               address, which contained his ZOOM title in the email signature, stating:

               “I was thinking, as a social media example, you can refer them to the

               @backwoods_cigars IG page which we have grown to almost 30k

               followers in less than 9 months. . .”

True and correct copies of documents evidencing Defendant’s employment status in 2015 are

attached hereto as Exhibit E.

       28.     Importantly, ZOOM was the only entity that was authorized to use Rohr’s

federally-registered trademarks. Defendant is not and has never been so authorized.

       29.     ZOOM assigned all right, title and interest in and to the Instagram accounts, as

well as all content and intellectual property contained therein, to Altadis and its subsidiaries (i.e.,

Rohr). A true and correct copy of the Assignment is attached hereto as Exhibit F.

       30.     Pursuant to paragraph 2 of the Assignment, ZOOM sells, assigns, transfers and

conveys unto Altadis the full and exclusive worldwide right, title and interest in and to the

Assigned Rights. The Assigned Rights include, without limitation: (i) Instagram accounts

incorporating Altadis’ “DUTCH MASTERS” and “BACKWOODS” cigar brands, and

specifically, the “DutchMasters_since 1912” and “Backwoods_Cigars” Instagram accounts

(which are identified in Exhibit A of the Assignment); (ii) the Usernames for the Instagram



                                                  9
           Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 10 of 18




accounts; (iii) password and login information for the Instagram accounts; (iv) content created

for, posted to and contained within the Instagram accounts; and (v) all intellectual property rights

(including trademarks and copyrights) associated with the Instagram accounts.

       31.     Altadis therefore owns not only the “DutchMasters_since 1912” and

“Backwoods_Cigars” Instagram accounts, but all content and intellectual property contained

therein.

       32.     As a result of Defendant’s conduct, the “DutchMasters_since 1912” and

“Backwoods_Cigars” Instagram accounts are now being used to promote and advertise

Plaintiffs’ “DUTCH MASTERS” and “BACKWOODS” cigars, without any input or control

from Plaintiffs whatsoever. Defendant’s use of the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks in this manner is likely to cause consumer confusion and dilution of

the distinctiveness of the DUTCH MASTERS Trademarks and the BACKWOODS Trademarks.

       33.     As a result of Defendant’s conduct, Plaintiffs’ registered trademark rights and

copyright rights have been unlawfully converted to Defendant’s possession, custody and control.

       34.     Upon information and belief, Defendant has recklessly, willfully and

intentionally violated Plaintiffs’ rights with the deliberate intention of depriving Plaintiffs of

their registered trademark rights in the DUTCH MASTERS Trademarks and the BACKWOODS

Trademarks, and copyright rights in the content contained in the Instagram accounts.

       35.     Through long-term use and controlled marketing, the DUTCH MASTERS

Trademarks and the BACKWOODS Trademarks have become highly distinctive and strongly

associated in the United States with cigars of the highest quality emanating from a single source

(namely, Altadis). Therefore, it is highly likely that distributors, retailers and consumers will

assume that Altadis is the source of the Instagram accounts, when in fact, such accounts are now



                                                10
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 11 of 18




controlled by Defendant and Altadis has no input regarding the promotion of cigars through said

accounts.

       36.     Defendant’s unauthorized use of the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks constitutes an infringement of the distinctive DUTCH MASTERS

Trademarks and BACKWOODS Trademarks and is likely to cause confusion, mistake or

deception in that the public, the trade and others are likely to believe that the Instagram accounts

are provided by, sponsored by, approved by, licensed by, affiliated with or in some other way

legitimately connected to Plaintiffs.

       37.     Defendant’s continued use of the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks, as alleged, is likely to dilute the distinctiveness of the DUTCH

MASTERS Trademarks and BACKWOODS Trademarks thus hampering efforts by Plaintiffs to

continue to protect the outstanding reputation of their “DUTCH MASTERS” and

“BACKWOODS” premium cigars, resulting in loss of sales of “DUTCH MASTERS” and

“BACKWOODS” products and thwarting Plaintiffs’ considerable efforts and expenditures to

promote their products and to license the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks, all to Plaintiffs’ irreparable harm.

                                            COUNT I

                                DECLARATORY JUDGMENT

       38.     Plaintiffs repeat and re-allege each and every allegation of paragraphs 1 through

37 as though fully set forth herein.

       39.     An actual controversy has arisen and now exists between the parties relating to

ownership of the Instagram accounts.

       40.     Defendant has alleged that he owns rights in the Instagram accounts.



                                                11
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 12 of 18




       41.     Upon information and belief, Defendant’s work on the Instagram accounts was

entirely under ZOOM’s direction, supervision and control, and therefore ZOOM (not Defendant)

was the creator of all protectable work with respect to the Instagram accounts.

       42.     Alternatively, in the event that Defendant did create protectable work with respect

to the Instagram accounts, upon information and belief, Defendant was an employee of ZOOM at

the time and therefore all work that he performed with respect to the Instagram accounts was

within the scope of his employment. Defendant’s work therefore constitutes a Work Made for

Hire for the benefit of ZOOM under 17 U.S.C. § 101.

       43.     ZOOM has assigned all right, title and interest in and to the Instagram accounts,

and all content and intellectual property contained therein, to Altadis.

       44.     Plaintiffs therefore seek a declaratory judgment, pursuant to 28 U.S.C. § 2201,

that Altadis is the owner of the “DutchMasters_since 1912” and “Backwoods_Cigars” Instagram

accounts.

       45.     Plaintiffs also seek an Order directing Instagram to transfer access to the

Instagram accounts to Altadis, the rightful owner.

       46.     Plaintiffs have no adequate remedy at law.

                                            COUNT II

                             TRADEMARK INFRINGEMENT
                         OF A FEDERALLY REGISTERED MARK

       47.     Plaintiffs repeat and re-allege each and every allegation of paragraphs 1 through

37 and 39 through 46 as though fully set forth herein.

       48.     This is a claim brought by Plaintiff Rohr for direct infringement of federally

registered trademarks arising under Section 32 of the Lanham Act, 15 U.S.C. §1114.




                                                 12
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 13 of 18




       49.     Defendant’s activities, as alleged, constitute direct infringement of Rohr’s

federally registered DUTCH MASTERS Trademarks and BACKWOODS Trademarks in

violation of Section 32 of the Lanham Act, 15 U.S.C. §1114, all to the substantial and irreparable

injury of the public and of Rohr’s business reputation and goodwill.

       50.     By such wrongful acts, Defendant has caused and, unless restrained by the Court,

will continue to cause serious irreparable injury and damage to Rohr and to the goodwill

associated with its registered marks, including diversion of customers and lost sales and profits.

Rohr has no adequate remedy at law.

       51.     Defendant’s acts are willful, intentional and egregious and make this an

exceptional case within the meaning of 15 U.S.C. §1117(a).

                                           COUNT III

         TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN
                      AND UNFAIR COMPETITION

       52.     Plaintiffs repeat and re-allege each and every allegation of paragraphs 1 through

37, 39 through 46 and 48 through 51 as though fully set forth herein.

       53.     This is a claim for trademark infringement, false designation of origin and unfair

competition arising under Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a).

       54.     Defendant’s unauthorized use of the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks constitutes willful, actual and/or contributory trademark

infringement, false designation of origin and unfair competition to the substantial and irreparable

injury of the Plaintiffs and of the business reputation and goodwill associated with the DUTCH

MASTERS Trademarks and the BACKWOODS Trademarks.




                                                13
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 14 of 18




       55.     Defendant’s wrongful acts have caused and, unless restrained by this Court, will

continue to cause serious irreparable injury and damage to Plaintiffs and to the goodwill

associated with the DUTCH MASTERS Trademarks and the BACKWOODS Trademarks.

Plaintiffs have no adequate remedy at law.

                                          COUNT IV

                           FEDERAL TRADEMARK DILUTION

       56.     Plaintiffs repeat and re-allege each and every allegation of paragraphs 1 through

37, 39 through 46, 48 through 51 and 53 through 55 as though fully set forth herein.

       57.     This is a claim for dilution of the federally registered DUTCH MASTERS

Trademarks and BACKWOODS Trademarks arising under the Federal Trademark Dilution Act,

Section 43(a) of the Lanham Act, 15 U.S.C. §1125(c).

       58.     The DUTCH MASTERS Trademarks and the BACKWOODS Trademarks are

federally registered, are well-known and have become famous over the decades that Plaintiffs

have used them in commerce in connection with cigars. The DUTCH MASTERS Trademarks

and the BACKWOODS Trademarks became famous long before Defendant commenced use of

the DUTCH MASTERS Trademarks and the BACKWOODS Trademarks.

       59.     The DUTCH MASTERS Trademarks and the BACKWOODS Trademarks as

used in connection with cigars are inherently distinctive to the consuming public.

       60.     Defendant’s unauthorized use of the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks in connection with cigars is likely to blur, weaken, tarnish and

dilute the distinctive quality of the famous DUTCH MASTERS Trademarks and BACKWOODS

Trademarks.




                                               14
           Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 15 of 18




          61.    Defendant’s willful acts have caused and, unless restrained by this Court, will

continue to cause serious irreparable injury and damage to Plaintiffs by diluting and tarnishing

the goodwill Plaintiffs have engendered with the public with the registered DUTCH MASTERS

Trademarks and BACKWOODS Trademarks as a source of cigars. Plaintiffs have no adequate

remedy at law.

                                            COUNT V

                          COMMON LAW UNFAIR COMPETITION

          62.    Plaintiffs repeat and re-allege each and every allegation of paragraphs 1 through

37, 39 through 46, 48 through 51, 53 through 55 and 57 through 61 as though fully set forth

herein.

          63.    Defendant’s unauthorized use of the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks is likely to cause confusion, mistake and/or deception to the public

and the trade.

          64.    Defendant’s aforementioned acts were done with full knowledge of Plaintiffs’

prior rights in the DUTCH MASTERS Trademarks and the BACKWOODS Trademarks. By

appropriating the decades of goodwill in the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks, Defendant will unjustly enrich himself and cause damage to

Plaintiffs.

          65.    Defendant’s conduct is blatant, willful and intentional and is undertaken with the

full knowledge of Plaintiffs’ prior, superior rights in their DUTCH MASTERS Trademarks and

BACKWOODS Trademarks.

          66.    Defendant’s conduct constitutes common law unfair competition which is causing

immediate and irreparable harm to Plaintiffs and to the goodwill associated with Plaintiffs’



                                                 15
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 16 of 18




DUTCH MASTERS Trademarks and BACKWOODS Trademarks. Plaintiffs will continue to be

damaged and the public will continue to be deceived unless Defendant is enjoined by this Court.

Plaintiffs have no adequate remedy at law.

                                           COUNT VI

        CONVERSION OF PLAINTIFFS’ INTELLECTUAL PROPERTY RIGHTS

        67.     Plaintiffs repeat and re-allege each and every allegation of paragraphs 1 through

37, 39 through 46, 48 through 51, 53 through 55, 57 through 61 and 63 through 66 as though

fully set forth herein.

        68.     Plaintiff Altadis owns the “DutchMasters_since 1912” and “Backwoods_Cigars”

Instagram accounts, and all content and intellectual property contained therein, by virtue of the

Assignment from ZOOM attached as Exhibit F.

        69.      Defendant has converted the Instagram accounts by changing the passwords on

said accounts, thereby depriving Plaintiffs access to and possession of their property.

        70.     In converting the Instagram accounts, Defendant has also converted Plaintiffs’

registered trademark rights and copyright rights.

        71.     The converted Instagram accounts, and all content and intellectual property

contained therein, are fixed in digital media and therefore are tangible and transferable property.

        72.     Plaintiffs are being irreparably harmed and will continue to be irreparably harmed

unless Defendant is enjoined from using the DUTCH MASTERS Trademarks and the

BACKWOODS Trademarks.



                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray:



                                                16
         Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 17 of 18




       1.      That the Court issue a permanent injunction restraining Defendant, his agents,

servants, employees, successors and assigns and all others in concert and privity with him from:

       (a)     accessing, using, possessing or controlling the “DutchMasters_since 1912” and

               “Backwoods_Cigars” Instagram accounts;

       (b)     directly or indirectly infringing the DUTCH MASTERS Trademarks and/or the

               BACKWOODS Trademarks; and

       (c)     unfairly competing with Plaintiffs.

       2.      That the Court issue a declaratory judgment that Plaintiff Altadis is the owner of the

“DutchMasters_since 1912” and “Backwoods_Cigars” Instagram accounts;

       3.      That Defendant be ordered to deliver to Plaintiffs the passwords necessary to access

and control the “DutchMasters_since 1912” and “Backwoods_Cigars” Instagram accounts;

       4.      That the Court issue an order directing Instagram to transfer access to the

“DutchMasters_since 1912” and “Backwoods_Cigars” Instagram accounts to Altadis;

       5.      That Defendant be required to account to and compensate Plaintiffs for Defendant’s

profits and the actual damages suffered by Plaintiffs as a result of Defendant’s acts of trademark

infringement, false designation of origin and unfair competition in an amount to be proven at trial;

       6.      That Plaintiffs’ recoveries be trebled and prejudgment interest be awarded, pursuant

to Section 35 of the Lanham Act (15 U.S.C. §1117);

       7.      That Defendant be required to pay punitive damages in an amount no less than 1

Million U.S. Dollars ($1,000,000);

       8.      That Defendant be compelled to pay Plaintiffs’ attorneys’ fees, together with costs

of this suit, pursuant to Section 35 of the Lanham Act (15 U.S.C. §1117);




                                                 17
           Case 8:19-cv-02390-GJH Document 1 Filed 08/19/19 Page 18 of 18




          9.     That pre-judgment and post-judgment interest be awarded to the maximum extent

provided by law; and

          10.    That Plaintiffs obtain such other and further relief as this Court may deem just and

proper.


                                  DEMAND FOR TRIAL BY JURY

          Plaintiffs demand trial by jury for all issues so triable as a matter of law.


Dated: August 19, 2019

                                                         Respectfully submitted,


                                                          /s/ Elizabeth A. Scully
                                                         Elizabeth A. Scully (#27402)
                                                         BAKER & HOSTETLER LLP
                                                         Washington Square, Suite 1100
                                                         1050 Connecticut Avenue, N.W.
                                                         Washington, DC 20036-5304
                                                         escully@bakerlaw.com
                                                         T: (202) 861-1500
                                                         F: (202) 861-1783

                                                         Of Counsel:

                                                         Charles W. Grimes
                                                         Russell D. Dize
                                                         GRIMES LLC
                                                         3501 Bonita Bay Blvd.
                                                         Bonita Springs, FL 34134
                                                         Telephone: (239) 330-9000

                                                         grimes@gandb.com
                                                         dize@gandb.com

                                                         Attorneys for Plaintiffs




                                                    18
